          Case 1:20-cr-00226-KPF Document 18 Filed 05/08/20 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                    May 8, 2020

BY CM/ECF

The Honorable Richard J. Sullivan
United States Circuit Judge
Southern District of New York
40 Foley Square
New York, New York 10007

The Honorable Katherine Polk Failla
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     United States v. Dajahn McBean, 17 Cr. 216 (RJS);
               United States v. Dajahn McBean and William Valdez, 20 Cr. 226 (KPF)

Dear Judge Failla and Judge Sullivan:

         The Government writes pursuant to Local Criminal Rule 1.6 to bring to your attention
facts that may be relevant to a determination whether these cases should be heard before one
Court. By way of background, Defendant Dajahn McBean pleaded guilty to aggravated identity
theft, in violation of Title 18, United States Code, Sections 1028A and 2 on or about June 6,
2017 before Judge Sullivan. On September 6, 2017, the defendant was sentenced to two years’
imprisonment and 12 months of supervised release. On January 29, 2019—while the defendant
was on supervised release—the defendant was arrested by the Westchester County Police
Department following a high-speed chase, car crash, and recovery of a gun. The defendant and
co-defendant William Valdez were charged in state court with several crimes relating to the
arrest. See Case No. 00157S-2019. The Government understands that the defendant has pleaded
guilty in Westchester County state court and is awaiting sentencing. As a result of the charges in
Westchester County state court, a petition containing alleged violations of supervised release is
currently pending before Judge Sullivan, and the next conference date is June 12, 2020 at 10 a.m.

       In connection with the arrest on January 29, 2019, law enforcement officers also
recovered debit cards in the names of other people and a cellphone containing communications
between McBean and Valdez discussing participation in bank fraud. Based in part on this
evidence, the Government has now charged McBean and Valdez in the 20 Cr. 226 (KPF)
indictment with bank fraud conspiracy, in violation of Title 18, United States Code, Section
1349; and aggravated identity theft, in violation of Title 18, United States Code, Sections 1028A
          Case 1:20-cr-00226-KPF Document 18 Filed 05/08/20 Page 2 of 2
                                                                                         Page 2


and 2. These charges relate to the participation of the defendants in a scheme to steal money
from banks by depositing counterfeit checks into bank accounts controlled by members of the
scheme between in or around November 2018 and in or around January 2019. The Government
understands that the United States Probation Office will likely amend its violation petition to
include the charges in the 20 Cr. 226 (KPF) Indictment. During a pretrial conference on May 8,
2020, Judge Failla noted that violations of supervised release have sometimes been transferred to
her in cases with a similar procedural posture.

        As a result, these facts may be relevant to a determination of whether the alleged
violations of supervised release for Defendant Dajahn McBean in docket number 17 Cr. 216
(RJS) should be conducted before Judge Failla.

                                                Respectfully submitted,

                                                GEOFFREY S. BERMAN
                                                United States Attorney

                                         By:    /s/ Andrew K. Chan
                                                Andrew K. Chan
                                                Assistant United States Attorney
                                                Tel. 212-637-1072

cc: Steven Brill, Esq.
